DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III (Figs. 6 and 7) in the reply filed on June 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states on page 1 of the Reply that claims 1-8 and 16-23 read on the elected species.  However, claims 2-4 fail to read on the elected species as they describe talons provided on the implant, and the embodiment of Figs. 6 and 7 lacks talons (see paragraph [0058] of the specification of the present application).  Thus, claims 2-4 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed February 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Foreign Patent Cite No. 1 has not been considered.
The information disclosure statement filed February 10, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date has been provided for Non-Patent Literature Cite No. 4, which has not been considered.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0209334 (Lewis).
Regarding claim 1, Lewis discloses an intramedullary implant system (see Figs. 17-30), comprising: an implant (210) including a plate portion (212) and an integral intramedullary portion (218) (see Figs. 17-30; implant 210 shown as one single, integral piece with no description in the specification that it comprises non-integral parts); a locking screw (230) received through an opening (214) of the plate portion; and a crossing screw (232) received through an additional opening (220/229) of the plate portion or the integral intramedullary portion, wherein the crossing screw extends at a non-perpendicular angle relative to a centerline axis of the implant (see Figs. 18, 20-23, and 30; screw 232 extends at a non-perpendicular angle relative to a centerline axis that is coincident with a central longitudinal axis of the implant 210).
Regarding claim 8, Lewis discloses herein the integral intramedullary portion (218) is configured in the shape of a nail body (see Fig. 30 and paragraph [0053]; intramedullary portion 218 includes a tapered end 215 with a sharpened chamfer for insertion into a bone by tamping), and the additional opening (220/229) is formed through the nail body for receiving the crossing screw (see Fig. 30).
Regarding claims 16 and 17, Lewis discloses wherein the plate portion and the integral intramedullary portion establish a single-piece structure of the implant such that the single-piece structure excludes any mechanical attachments for connecting the plate portion and the integral intramedullary portion together (see Figs. 17-30; implant 210 shown as one single-piece structure with no description in the specification that it comprises non-integral parts or mechanical attachments for connecting portions 212 and 218 together).
Regarding claim 21, Lewis discloses wherein the plate portion establishes an extramedullary component of the implant (see Fig. 30; portion 212 is configured to be located outside of a medullary cavity of a bone).
Claims 1, 5-7, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0189987 (Orbay).
Regarding claim 1, Orbay discloses an intramedullary implant system (see Figs. 17-24), comprising: an implant (210) including a plate portion (210/216) and an integral intramedullary portion (214) (see Figs. 17-24; implant 210 shown as one single, integral piece with no description in the specification that it comprises non-integral parts); a locking screw (150a) received through an opening (226) of the plate portion; and a crossing screw (one of screws 150) received through an additional opening (one of openings 28/30, see paragraphs [0052] and [0058], and Figs. 4 and 18) of the plate portion or the integral intramedullary portion, wherein the crossing screw extends at a non-perpendicular angle relative to a centerline axis (A2) of the implant (see Fig. 24; screws 150 extend at a non-perpendicular angle relative to a centerline axis A2).
Regarding claim 5, Orbay discloses wherein the plate portion is laterally offset from the integral intramedullary portion (see Figs. 17 and 24, e.g.).
Regarding claim 6, Orbay discloses wherein the centerline axis is non-linear (see Figs.17 and 21; central axis of at least intramedullary portion 214 is non-linear due to curved tail 219).
Regarding claim 7, Orbay discloses wherein portions of the plate portion, the integral intramedullary portion, or both are curved (see Figs. 17 and 21; plate portion 216/212 is curved due to bend in 216; intramedullary portion 214 is curved due to curved tail 219).
Regarding claims 16 and 17, Orbay discloses wherein the plate portion and the integral intramedullary portion establish a single-piece structure of the implant such that the single-piece structure excludes any mechanical attachments for connecting the plate portion and the integral intramedullary portion together (see Figs. 17-24; implant 210 shown as one single-piece structure with no description in the specification that it comprises non-integral parts or mechanical attachments for connecting portions 212/216 and 214 together).
Regarding claim 18, Orbay discloses wherein at least a portion of the plate portion is curved (see Figs. 17 and 21; portion 216 is curved).
Regarding claim 19, Orbay discloses wherein at least a portion of the integral intramedullary portion is curved (see Figs. 17 and 21; portion 219 is curved).
Regarding claim 20, Orbay discloses wherein at least a portion of both the plate portion and the integral intramedullary portion is curved (see Figs. 17 and 21; plate portion 216/212 is curved due to bend in 216; intramedullary portion 214 is curved due to curved tail 219).
Regarding claim 21, Orbay discloses wherein the plate portion establishes an extramedullary component of the implant (see Fig. 24; portion 212 forms an extramedullary component).
Regarding claim 22, Orbay discloses wherein the locking screw is received  through the opening of the plate portion (see Figs. 18 and 24; locking screw 150a is received through opening 226 in portion 212), the crossing screw is received through the additional opening of the plate portion (see paragraphs [0052] and [0058], and Figs. 4, 18, and 24; one of openings 28/30 in plate portion 212 receives crossing screws 150), and comprising a second locking screw received through a second additional opening of the plate portion (see paragraphs [0052] and [0058], and Figs. 4, 18, and 24; one of openings 32/34 in plate portion 212 receives a second locking screw 150).
Regarding claim 23, Orbay discloses wherein the additional opening that receives the cross screw is a proximal-most opening of the plate portion (see paragraphs [0052] and [0058], and Figs. 4, 18, and 24; one of openings 28/30 in plate portion 212 is a proximal-most screw opening of the plate portion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773